Citation Nr: 1548391	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  06-18 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for major depressive disorder (MDD), currently evaluated as 30 percent disabling.

2. Entitlement to a total disability rating based on unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his Wife, and his Son



ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963 and from January 8 to March 24, 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO), which increased the evaluation for his service-connected major depressive disorder from 20 percent to 30 percent, effective July 9, 2008. 

In April 2011, the Veteran, his wife and son appeared and offered testimony at a hearing before the undersigned, sitting at the RO.  A transcript of that hearing is of record. 

By a decision dated in October 2012, the Board denied the Veteran's claim for an increased rating for MDD.  The Veteran appealed the Board's October 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2013 Order, the Court endorsed a March 2013 Joint Motion for Remand (JMR) and vacated the October 2012 Board decision.  The Board again denied the claim in December 2013.  The Veteran appealed the Board's December 2013 decision to the Court, and in August 2014, the Court endorsed an August 2014 JMR and vacated the December 2013 Board decision.  The Board again denied the claims in February 2015.  The Veteran appealed the Board's decision to the Court and in August 2015, the Court endorsed a JMR and vacated the February 2015 Board decision.

The issue of entitlement to a TDIU, to include consideration for an extraschedular TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. When the RO granted service connection for major depressive disorder (MDD) in January 2007 based on aggravation, the RO determined that the baseline severity of the Veteran's MDD symptoms before aggravation met the criteria for a 30 percent rating; therefore, while the Veteran's overall MDD symptoms met the criteria for a 50 percent rating, after subtracting the baseline severity, the RO found his disability warranted only a 20 percent rating for VA compensation purposes.  The Veteran did not appeal.

2. In May 2009, the RO found the Veteran's symptoms of MDD met the criteria for a 30 percent rating; the RO did not address the initial baseline rating of 30 percent.

3. Prior to January 8, 2010, the frequency, severity, and duration of the Veteran's symptoms of MDD did not cause deficiencies in most areas, such as work, family relations, judgment, thinking or mood.

4. Since January 8, 2010, the frequency, severity, and duration of the Veteran's symptoms of MDD have caused deficiencies in most areas, such as work, family relations, judgment, thinking or mood but not total occupational and social impairment.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 50 percent were not met prior to January 8, 2010; the 30 percent net rating is continued.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.310(b), 4.1, 4.7, 4.130, Diagnostic Code 9434 (2015).

2. The criteria for a 70 percent disability rating have been met since January 8, 2010; thus a 40 percent net rating is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.310(b), 4.1, 4.7, 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, VA satisfied its duty to notify by means of a letter dated in December 2008 that was issued prior to the RO decision in May 2009.  That letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  A more recent letter in April 2013 again set out these requirements and duties.  The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. 

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this claim.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice. 

The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to apply the pertinent rating criteria and to decide the rating issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008). 

Additionally, the Board finds there has been substantial compliance with its previous remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  Consequently, the duties to notify and assist have been met.

II. Procedural History

The RO denied service connection for MDD in a June 2005 rating decision.  In a July 2005 notice of disagreement (NOD), the Veteran appealed and stated that his MDD was secondary to his service-connected ulcer disability.  During the appeal, the RO granted service-connection for MDD in a January 2007 rating decision, finding that his service-connected ulcer disability had aggravated the non-service-connected MDD.  38 C.F.R. § 3.310(b).  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  In such instance, a veteran may be compensated for the degree of disability over and above the degree of disability which existed prior to the aggravation of the non-service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In this case, the RO determined that prior to being aggravated by the service connected ulcer, the baseline severity of his MDD met the criteria for a 30 percent rating under Diagnostic Code 9434, 38 C.F.R. § 4.130.  Overall, the RO found that the Veteran's MDD symptoms met the criteria for a 50 percent rating but that after subtracting the baseline severity, his disability warranted only a 20 percent rating for VA compensation purposes.  The Veteran did not appeal the assigned rating.

In July 2008, the Veteran submitted a NOD with a June 2008 rating decision that denied service connection for right hand frostbite.  He indicated that he wanted to "amend current appeal claim for Depression to include frostbite."  See July 2008 NOD.  Since depression was not an issue on appeal, and his correspondence was not a timely NOD, the RO asked the Veteran to clarify whether he intended to file a claim for an increased rating for depression.  In October 2008, the Veteran indicated that his intent was to file a claim for an increased rating for depression.

In a May 2009 rating decision, the RO found the Veteran's MDD symptoms met the criteria for a 30 percent rating under Diagnostic Code 9434, 38 C.F.R. § 4.130; however, the RO did not consider that service connection was initially granted based on aggravation and as such, did not consider the baseline rating assigned in January 2007.  Had the RO considered the baseline rating of 30 percent, the RO would have found that the Veteran's MDD was not compensable for VA purposes or, at the least, found that an increased rating was not warranted.  The Veteran submitted a NOD with the 30 percent rating in July 2009.  A Decision Review Officer (DRO) issued a statement of the case (SOC) in May 2010 but failed to consider the baseline rating of 30 percent.  The DRO continued the rating of 30 percent.

In September 2010, a DRO issued a supplemental statement of the case (SSOC).  In this decision, the DRO explained that the Veteran was initially granted a 20 percent rating for MDD because it had been determined that the baseline severity of MDD was 30 percent.  Thus, while he met the schedular criteria for an initial 50 percent rating, the baseline severity of 30 percent had to be deducted from the overall percentage, leaving a net disability of 20 percent.  38 C.F.R. § 3.310(b).  The DRO noted that the RO did not consider the baseline percentage when assigning the 30 percent evaluation in May 2009.  The DRO concluded that the 30 percent rating should not be addressed and determined that while recently obtained evidence showed that the Veteran's MDD symptoms met the schedular criteria for a 50 percent rating, no increase was warranted because his disability was already considered 50 percent disabling with a 30 percent baseline level of disability.  The DRO determined that the 30 percent evaluation would continue unchanged.  In June 2011, the Board remanded this matter for additional development.  In June 2012, another SSOC was issued; however, the DRO did not address the baseline severity of the MDD.  The DRO continued the assigned 30 percent rating.

In October 2012, the Board denied entitlement to a rating in excess of 30 percent.  Notably, the Board did not address the baseline severity of the Veteran's MDD.  The Veteran appealed the decision to the Court.  In a March 2013 Order, the Court endorsed a March 2013 Joint Motion for Remand (JMR) and vacated the October 2012 Board decision.  The JMR found the Board did not provide adequate reasons and bases for the continuance of the 30 percent rating.  Neither party addressed the initial baseline rating of 30 percent as found in the January 2007 rating decision.  The Board again denied the claim in December 2013.  The Board again did not address the baseline severity of the Veteran's MDD.  The Veteran appealed the Board's December 2013 decision to the Court, and in August 2014, the Court endorsed an August 2014 JMR and vacated the December 2013 Board decision.  The JMR found the Board failed to adequately address all evidence and provide adequate reasons and bases for denying a rating in excess of 30 percent.  The JMR also found that the Board erred in not considering the issue of entitlement to TDIU.  Neither party addressed the initial baseline rating of 30 percent as found in the January 2007 rating decision. 

In February 2015, the Board addressed the baseline severity of 30 percent and found that the Veteran's MDD did not warrant a rating in excess of the currently assigned 30 percent.  The Veteran appealed this decision to the Court and in an August 2015 JMR, the parties found the Board failed to consider positive evidence in support of his claim.  The Court further found that the issue of entitlement to a TDIU was inextricably intertwined with the MDD claim and instructed that it also be remanded pending further consideration of the MDD claim.  The claims are now before the Board for further consideration. 

In summary, the Veteran's MDD was initially rated 50 percent disabling with a baseline disability determination of 30 percent, resulting in a net award of 20 percent.  See January 2007 Rating Decision and 38 C.F.R. § 3.310(b).  Consequently, the issue on appeal is whether the Veteran's MDD is of the severity to meet the schedular criteria for a rating in excess of 50 percent, thus warranting a net award in excess of 20 percent.  Because VA assigned 30 percent rating in error in May 2009, the Board will not penalize the Veteran by reducing his rating at this time.

III. Factual Background

During a clinical visit in November 2007, the Veteran complained of being depressed on and off.  He reported difficulty sleeping and poor eating.  He reported breaking up with his girlfriend after 12 years and feeling responsible for the failure of the relationship.  A mental status examination was unremarkable except for depressed mood and a feeling of guilt over the loss of his girlfriend.  The assessment was depressive disorder and he was assigned a GAF score of 55.

In January 2008, the Veteran felt down and depressed, like life was not worth living anymore.  He last worked in April 2001.  He was disabled and unable to work due to a knee and back injury.  He collected Social Security.  The Veteran said he spent most of his time feeling sorry for himself.  He lived alone but had been married twice.  He had nine children.  The provider stated that the Veteran had been depressed for three years and that his condition was related to physical illnesses and inadequate finances after disability retirement.  He was a member of a local church.  The provider observed that the Veteran focused on his illnesses and exaggerated them.  He isolated himself from others and cried as coping mechanisms.  The mental status evaluation was otherwise normal.  The diagnosis was mood disorder related to a medical condition with a GAF score of 52.  A suicide assessment indicated that the Veteran was at low risk for suicide and that when he had suicidal thoughts, he would pray.  The chart was not flagged for suicide risk or intervention. 

In March 2008, the Veteran reported being depressed and anxious about his financial situation.  He was not sleeping and his coping method was crying.  His mood was dysphoric and he was tearful during the appointment.  A GAF score of 53 was assigned.

In July 2008, the Veteran complained of depressed mood, insomnia, and occasional nightmares.  The provider observed depressed mood and adequate concentration.  The provider assigned a GAF score of 55.

When seen in January 2009, the Veteran was depressed and tearful.  He reported feeling depressed because his former girlfriend was manipulative and vindictive.  He also reported problems with insomnia, crying spells, and poor appetite.  Following a mental status examination, the Veteran was diagnosed with depressive disorder and assigned a GAF score of 55.  The suicide risk assessment was negative for thoughts or plans of suicide.

The Veteran had a VA examination in May 2009.  At that time, he reported having felt "all alone" for the past year.  He said he cried a lot.  He would walk to a lake by his home and cry.  He did not engage in regular exercise.  He occasionally watched TV and did not listen to music.  He retired in 2001 after being an HVAC technician for 20 years.  He also worked for the railroad for 20 years as an inspector.  He liked to work in his garden.  He was pessimistic about changing his behavior.  He talked to his children regularly.  His last relationship ended after ten years because he did not want to commit to marriage.

The examiner noted that the Veteran did not engage in behaviors or activities to help alleviate his mood or change his environment.  The Veteran was clean, neatly groomed, and casually dressed.  Psychomotor activity was unremarkable.  Speech was soft or whispered, slow, clear, and coherent.  The examiner described the Veteran as attentive, manipulative, and overly dependent.  Affect was normal.  Mood was described as depressed and sad.  He was oriented to person, time and place.  Thought process and content was unremarkable.  No delusions were noted.  Judgment and insight were intact.  The Veteran reported frequent waking during the night.  No panic attacks, inappropriate behavior, suicidal ideations, or homicidal ideations were noted.  The Veteran was able to maintain minimum personal hygiene.  His memory was intact.  The pertinent diagnosis was depressive disorder; a GAF score of 53 was assigned.  The examiner stated that the Veteran continued to experience symptoms of depression that had a negative impact on his social and interpersonal functioning.  He also engaged in behaviors that curtailed or impeded interpersonal relationships.  The examiner stated that the Veteran's depression did not cause occupational and social impairment and did not result in deficiencies in judgment, thinking, family relations, work, mood or school.  The examiner found no reduced reliability or productivity due to mental disorder symptoms.  At most, the examiner found occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but with generally satisfactory functioning.

VA progress notes dated from October 2009 to April 2010 show that the Veteran had follow-up evaluations for treatment of his depressive disorder, which included medication and therapy.  A treatment record dated December 7, 2009 shows the Veteran complained of having no energy and poor appetite.  His mood was depressed and angry and his affect was tearful.  He had impaired memory for recent events but had intact memory for remote events.  His impulse control, insight, and judgment were fair.  A GAF score of 55 was assigned.

A psychiatry note dated January 8, 2010 shows the Veteran reported having dreams of suicide due to his medical problems.  The provider observed that the Veteran's mood was depressed and angry with full affect.  His memory was intact for recent and remote events.  His impulse control was adequate while his insight and judgment were fair.  A GAF score of 55 was assigned.  The suicide screen showed the Veteran denied having thoughts, plan, and means to carry out a plan of suicide.  He reported that four years prior, in 2006, he attempted suicide.  His current risk of suicide was noted as low.

In his June 2010 VA substantive appeal, the Veteran stated that he could not sleep and that when he was able to sleep, he slept for an abnormal period of time.  He reported that he had no physical or mental energy and that he cried all the time.  He did not want to do anything and had memory impairment.  He also indicated that he hoped he would pass away so that he could have peace.

The Veteran had a VA examination in July 2010.  The examiner described the Veteran as clean and casually dressed.  Psychomotor activity was unremarkable.  Speech was unremarkable.  The Veteran was described as cooperative, attentive, and apathetic.  Affect was restricted.  Mood was described as anxious and depressed.  He was oriented to person, time and place.  Thought process and content were unremarkable.  No delusions or hallucinations were noted.  Insight and judgment were intact.  The Veteran reported disrupted sleep due to nightmares; he also reported anxiety with intrusive thoughts and worry about his medical problems.  He denied any panic attacks.  He also denied any suicidal or homicidal ideations.  No inappropriate behavior was noted.  The examiner noted that the Veteran was able to maintain minimum personal hygiene; he had no problems with activities of daily living.  Memory was normal.  The diagnosis was major depressive disorder, chronic; the examiner assigned a GAF score of 53.  The examiner noted that the Veteran had daily frequent interruptions due to depressed mood, nightmares, and anxiety with intrusive thoughts and worry about his severe medical problems.  The examiner stated that the Veteran's condition remained chronic and severe with increased intensity secondary to medical/surgical conditions with increased anxiety and depressed mood.  The examiner noted that the Veteran continued to have severe difficulty in dealing with anxiety and depressed mood, resulting in poor productivity and reliability.  The Veteran was retired due to a back injury sustained at work.  The examiner opined that the Veteran's symptoms caused deficiencies in thinking and mood and reduced reliability and productivity due to severe difficulty in dealing with anxiety and depressed mood.

At his personal hearing before the Board in April 2011, the Veteran maintained that the symptoms of his depressive disorder had gotten worse.  The Veteran reported that he cried a lot.  He also reported difficulty sleeping, nightmares, and occasional hallucinations.  The Veteran indicated that he would get very depressed.  The Veteran's son testified that his father had no friends because he was temperamental; he noted that the Veteran had frequent anger outbursts.  He also reported that the Veteran was easily irritated.  The Veteran was forgetful and would lose his keys and wallet as well as start things and not finish.  The Veteran indicated that he had difficulty controlling his anger and would become irritated to the point of being violent both with himself as well as with others.  He last worked full time in 2000.  He said he could not work in part due to depression as well as his back.  He said he was let go due to his conditions.

VA progress notes dated from April 2010 to May 2011 show the Veteran received ongoing clinical attention for evaluation and treatment of his major depressive disorder.  These records reflect that the predominant symptom associated with the Veteran's psychiatric disorder was depression; he denied any suicidal or homicidal ideations.  The records reflect a GAF score of 55.  

On July 19, 2010, the Veteran was administered a suicide screen.  He indicated that in the past month, he had thought about hurting himself or someone else.  On August 11, 2010 and September 8, 2010, the Veteran denied having thoughts about hurting himself or others.

During a clinical visit in October 2010, the Veteran indicated that he was getting more depressed; he reported waking up with headaches, crying, and generally feeling lousy all over.  On mental status examination, the Veteran was described as cooperative; he actively participated and maintained eye contact.  He was anxious and depressed.  He reported decreased energy, decreased concentration, decreased appetite, and decreased sleep.  He denied any suicidal or homicidal ideations.  The Veteran was alert and fully oriented.  He denied hallucinations but stated that he dreamed of jumping off a cliff every night.

On January 12, 2011, the Veteran was treated again.  A mental health nursing outpatient note shows the Veteran felt down about his medical problems and felt alone.  The Veteran's mood was anxious and depressed.  He denied suicidal and homicidal ideation.  The Veteran reported having flashbacks and nightmares.  His insight, judgment, and impulse control were fair.  In an addendum, upon being administered the suicide thought screen, the Veteran reported that he had thought about hurting himself in the past month.  Specifically, he said he wished things would end and was tired of being depressed.

A nursing mental health note dated April 13, 2011 shows the Veteran reported forgetting things, which made him sad and cry.  He was forgetting things more often, to include the ability to find his way home from a trip to Orlando.  He also noted continued sleep problems.  The provider observed that his mood was sad, anxious and depressed.  He reported visual hallucinations.  The provider indicated that his recent memory was forgetful and remote memory was impaired.  His judgment, insight, and impulse control were fair.  A psychiatry note dated the same day shows the Veteran complained of low energy and poor sleep.  He was frustrated because he had been forgetful and had no energy to do his gardening.  The provider noted that his mood was anxious and depressed.  His memory was impaired for recent events but intact for remote events.  His insight was limited and judgment fair.  He denied suicidal thoughts, plans, and intent.  A GAF score of 55 was assigned.

A mental health outpatient treatment plan note dated July 13, 2011 shows chronic depression with difficulty complying with medications.  The Veteran reported good mood and adequate sleep.  A nursing mental health note dated the same day shows the Veteran reported continued depression, nightmares, and trouble sleeping.  The provider observed that the Veteran's mood was sad, anxious, and depressed.  The Veteran reported having hallucinations that were telling him to harm himself.  His insight, judgment, and impulse control were noted as fair.  A mental health psychiatry note dated the same day and conducted within the same hour as the nurse assessment as indicated by the time-stamped treatment records, shows the Veteran denied auditory and visual hallucinations.  He reported that he would forget to take his medications.  He also had difficulty sleeping and had nightmares about falling off a cliff.  The provider observed that he had fair judgment and insight, depressed mood, and broad affect.  Other observations were normal.  A GAF score of 55 was assigned.  In an addendum, also dated July 13, 2011, a nursing basic screening showed the Veteran denied suicidal and homicidal ideation, plan and intent.

During an August 2011 VA examination, the Veteran reported daily constant depression and frequent crying.  It was noted that the depression had been constant for "a long time."  His medications and supportive therapy were not helping to reduce his depression.  The Veteran reported poor sleep, low energy, easily distracted and no libido.  On mental status examination, the Veteran was described as clean and casually dressed.  Psychomotor activity was unremarkable.  Speech was clear.  He was described as cooperative.  His affect was appropriate.  His mood was described as agitated and depressed.  The Veteran was oriented to person, time and place.  His thought process and content were unremarkable.  No delusions or hallucinations were noted.  Judgment and insight were intact.  The Veteran did not exhibit any inappropriate behavior.  No obsessive or ritualistic behavior was noted.  He denied any panic attacks; and he denied homicidal ideations.  The Veteran reported that he had past suicidal ideations.  His impulse control was good.  The examiner noted that the Veteran was able to maintain minimum personal hygiene; he had no problems with activities of daily living.  Memory was normal.  The diagnosis was major depressive disorder, chronic; the examiner assigned a GAF score of 55.  The examiner found that the Veteran had reduced reliability and productivity due to mental disorder symptoms.

The examiner noted that the Veteran worked two 20 year careers, but had to stop working in 2001 due to a back injury.  He had thought about going back to work, but was told that he could not work due to his back condition.  The examiner stated that the Veteran's mental condition would not preclude sedentary occupational functioning.  However, the Veteran's age, multiple physical conditions, and Social Security disability make the likelihood of being hired very unlikely.  The examiner observed that the Veteran had meaningful relationships with and enjoyed visits from his children.  The Veteran was able to engage in basic activities of daily living in his home and yard.  He further stated that the Veteran's primary limitations were related to his health conditions and not mental conditions.  The Veteran's inability to engage in some physical activities could exacerbate his depression while his ability to engage in basic activities of daily living decreased his depressive symptoms. 

VA clinical records dated 2011 and 2012 show ongoing treatment.  In August 2011, a VA clinician reported that the Veteran had thought about shooting himself.  He reportedly shot a bullet into his ceiling last year and his son took his gun away.  This clinician confirmed that the Veteran had no homicidal thoughts and had good impulse control and no panic attacks.  His GAF was again reported as 55.

A November 2011 clinical note shows the Veteran described himself as sometimes feeling up and sometimes feeling down.  He reported that he was inconsistent with his medications.  His mood was depressed and his insight fair, judgment good, and impulse control adequate.  The Veteran's mental state was otherwise noted as normal.  The Veteran denied suicidal and homicidal ideation.

A March 2012 mental health suicide risk assessment shows the Veteran had no suicidal ideation, threats, or self-harm.  No treatment plan was deemed necessary as the Veteran was not suicidal.  A mental health assessment note completed at the same time showed the Veteran reported poor memory and concentration, as well as low energy, no motivation or interest.  He did not like to be with others.  The treating physician confirmed that the Veteran had been noncompliant with his medication.  A separate March 2012 clinical note shows prescription for medications for depression and insomnia.  

An April 2012 VA social work note shows the Veteran was alert and oriented, casually attired, and cooperative.  He denied current suicidal or homicidal ideation and demonstrated no apparent psychosis.  His mood was described as depressed.  His thought processes were logical, relevant and goal directed and his insight was fair.  His judgment and impulse control were adequate.  Memory for both recent and remote events was intact.  The Veteran smiled when talking about his children and grandchildren and reported that he was proud of them.

During the July 2013 VA examination, the Veteran was appropriately groomed and casually dressed.  He was oriented to person, place and time.  Eye contact was good and he was calm and cooperative.  He denied any current suicidal or homicidal ideation, although he reported one incident of suicidal ideation approximately one week prior to the examination, but that it went away with prayer.  He reported, "I am fine today."  The examiner observed thought processes that were linear, logical and goal-directed.  The Veteran's insight, judgment and reasoning appeared intact.  There was no evidence of any perceptual disturbances, paranoia or delusional thinking.  As to establishing and maintaining relationships, the Veteran reported that he met occasionally with his brother and sisters.  He also reported having a son who was ill and hospitalized and that he visited with him approximately one time per week.  He described his relationship with his other sons and grandchildren as a "beautiful relationship."  He also reported family visits during the holidays.  The examiner confirmed that the Veteran maintained meaningful relationships with family and at church, but had trouble in romantic relationships.  The Veteran confirmed ongoing clinical treatment for the purpose of medication management for his depression, but that he did not undergo individual counseling.  He reported that his condition was "about the same" as when last examined.  His motivation included interest in doing things at home, including tending to his garden.  The Veteran was not employed and was receiving SSA disability benefits due to a back disability.  The examiner confirmed that his depression did not rise to the level of total occupational or social impairment.  The examiner noted that the Veteran's GAF score was 55.  The examiner confirmed that the Veteran's major depressive disorder was manifested by depressed mood, chronic sleep impairment, and disturbances in motivation and mood.  

The Veteran had a VA examination in September 2014.  The Veteran reported that he met occasionally with his siblings.  He said he had been single for more than 20 years and that his children and grandchildren visited when they could.  He stated that he had a "beautiful" relationship with them.  His sister lived nearby and she visited daily.  His female cousin moved in with him and she did the cooking and cleaning.  He did not work in his garden due to lung cancer and a knee injury.  His son did his yard chores when he could.  He watched television and read for leisure.  He did not exercise regularly and occasionally attended church.  He owned two motorcycles but had not ridden for the past year due to knee conditions.

The Veteran retired in 2001 and was awarded Social Security disability benefits for a back injury.  He had not worked since that time.  Noted were depressed mood, chronic sleep impairment, and disturbances of motivation and mood.  The Veteran complained of insomnia; however, the examiner indicated that if the Veteran would be compliant with his medications, the dosage of sleep medication should provide adequate sleep.  The Veteran reported having suicidal ideation daily but that thoughts of God stopped him.  He was depressed because he could not do many things that he liked and because of frequent pain.  His appetite was poor.  He did not have relationships with female friends.  He was unable to perform all activities of daily living due to medical conditions and low mood.  He reported decreased energy and labile mood with variable symptom frequency, severity and duration.  The Veteran reported no significant change since his last two examinations.  The examiner noted that the Veteran's GAF scores had remained stable at 55 since 2011.  The examiner noted major depressive mental condition, recurrent, moderate to severe at times, with limited benefit from medications.  Based on the Veteran's responses, the examiner found that the Veteran's reported mental condition was inconsistent with past examinations and records and as such, the examiner administered the SIMS test, a multi-axial, self-administered, screening measure to discriminate between the presence of psychopathology or cognitive defect versus the presence of feigned symptoms.  See VA examination report, September 4, 2014, page 5.  The examiner stated that a "total score above the recommended cutoff indicates an attempt to intentionally portray oneself in a negative light (per the SIMS administration/scoring manual)."  In this case, the examiner found that the Veteran "obtained a total score that was EXTREMELY ABOVE the SIMS manual and research modified cutoffs... suggesting that he endorsed a high frequency of symptoms that are highly atypical in patients with genuine psychiatric or cognitive disorders."  The examiner stated that testing indicated significant symptom exaggerations and fabrications.  After testing, the Veteran reported that his primary problem was financial and that he needed to increase his compensation.  The examiner observed that strong secondary gain factors were present along with symptom exaggerations during the examination.  Id. at pages 5-6.

The examiner observed since his last VA examination, the mental condition of the Veteran's major depressive disorder, recurrent, moderate to severe, continued without significant changes (GAF 55 severe to moderate range).  The Veteran reported minimal benefit from medications and recurrent symptoms of depression.  Testing noted significant symptoms of exaggeration.  He maintained meaningful relationships and engaged in routine, normal behaviors (activities of daily living), maintained self-care and hygiene, and maintained conversation.  Regarding employability, based on the current examination including clinical interview, review of records, psychological assessment, and current research, the examiner was unable to find any deficits in any of the occupational domains that would impair the Veteran's occupational functioning.  In other words, the examiner found no identifiable deficits in communication, social interactions, cognitive functioning, or the ability to follow simple or complex instruction.

The examiner opined that the Veteran's depressive disorder caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

IV. Legal Analysis

A. Schedular Rating 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's MDD is currently assigned a 30 percent rating under Diagnostic Code 9434.  See 38 C.F.R. § 4.130.  Under Diagnostic Code 9434, a 30 percent evaluation is contemplated when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

As discussed above, the RO originally granted service connection for MDD in January 2007 and found that the Veteran's symptoms met the criteria for a 50 percent rating.  However, the RO also found that the baseline severity of the MDD symptoms before aggravation by service-connected conditions met the criteria for a 30 percent rating.  Thus, the Veteran was awarded a net 20 percent evaluation.  Subsequently, in May 2009 the RO assigned 30 percent rating in error.

Based on the evidence of record, the Board finds that the Veteran's symptoms of MDD were not of the severity, frequency, and duration to meet the criteria for a schedular evaluation in excess of 50 percent prior to January 8, 2010.  The Veteran's symptoms did not cause occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood.  While the Veteran's mood was consistently reported as depressed, he consistently showed motivation to do things such as work in the yard.  He reported ongoing good relationships with his family and fellow churchgoers.  Physicians and VA examiners consistently reported no impairment of thought process and intact judgment.  Furthermore, the Veteran was consistently noted to be fully oriented.  At most, the Veteran was found to have impaired memory for recent events and intact memory for remote events in December 2009.  However, impairment of short and long term memory is listed under the symptoms for a 50 percent rating.  The Board cannot find that the frequency, severity, and duration of his memory loss during this period was at a level to warrant a higher rating of 70 percent, especially when the Veteran's memory was noted as normal prior to December 2009 and as normal in January 2010.

Moreover, the May 2009 VA examination report noted daily and weekly conversations with family, and that a prior ten-year romantic relationship had ended due to the Veteran's unwillingness to commit to marriage, with no indication that it was due to any symptom of depression.  The examiner specifically found that the Veteran's symptoms did not cause occupational and social impairment and did not result in deficiencies in judgment, thinking, family relations, work, mood or school.  The examiner found no reduced reliability or productivity due to mental disorder symptoms.  At most, the examiner found occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but with generally satisfactory functioning.  Indeed, as the discussion provided herein illustrates, the symptomatology associated with the Veteran's major depressive disorder has remained fairly consistent.  He continued to function generally satisfactorily in all areas of his life. 

Regarding suicidal ideation prior to January 2010, in January 2008, the Veteran reported that he felt like life was not worth living anymore; however, the provider observed that the Veteran focused on his illnesses and exaggerated them.  The suicide risk was noted as low and the provider deemed the risk not of the severity to warrant referral for intervention.  The Board also points out that while the Veteran reported in January 2010 that he attempted suicide 4 years prior, in 2006, that his suicide attempt was more than one year prior to the date of the current claim, which was received in July 2008.  Thus, his attempt is not contemporaneous with his current claim.  In other words, the suicide attempt fell outside of the rating period in question.  See generally 38 C.F.R. § 3.400(o) (2015).

Consequently, based on the foregoing, the Board cannot find that the frequency, severity, and duration of the Veteran's symptoms of MDD met the criteria for a 70 percent rating prior to January 8, 2010.  While the records indicate one instance of suicidal ideation in January 2008, the provider found his suicide risk assessment was low.  Considering this instance and the entirety of the Veteran's symptoms prior to January 8, 2010, the Board cannot find that the severity of the Veteran's symptoms rose to the level contemplated by the 70 percent schedular rating criteria.  See 38 C.F.R. § 4.126(a); Mauerhan, 16 Vet. App. 436.  Accordingly, a gross rating in excess of 50 percent is not warranted prior to January 8, 2010.  As discussed above, the net rating would be 20 percent; however, as the RO assigned a 30 percent rating in May 2009 without consideration of the baseline rating of 30 percent, the Board finds that the Veteran should not be penalized for the RO's oversight.  The 30 percent rating is continued for this period.

Since January 8, 2010, the Board finds that the Veteran should be given the benefit of the doubt that his symptoms have been of the severity contemplated under the criteria for a 70 percent rating.  Id.  In support of this finding are the reports of increased suicidal thoughts, dreams of jumping off a cliff, and thoughts of self-harm.  See January 2010 VA treatment record (dreamt of suicide but denied intent or plan); June 2010 substantive appeal (suicidal ideation); July 2010 VA suicide screen (thought about hurting himself or someone else in the past month); October 2010 VA treatment record (dreamt of jumping off a cliff); January 2011 VA treatment record addendum (thought about hurting himself in the past month; wished things would end); July 2011 VA treatment record and addendum (hallucinations told him to harm himself, dreamt of falling off a cliff); August 2011 VA treatment record (past thought of shooting himself); July 2013 VA examination report (one incident of suicidal ideation approximately one week prior to the examination that went away with prayer); and September 2014 VA examination report (report of daily suicidal ideation, but thoughts of God stopped him).  

Also in support of a 70 percent rating are the July 2010 VA examiner's finding that the Veteran had daily frequent interruptions due to depressed mood, nightmares, and anxiety with intrusive thoughts and worry about his severe medical problems and the finding that the condition was chronic and severe with increased intensity causing severe difficulty in dealing with anxiety and depressed mood, resulting in poor productivity and reliability.  The examiner opined that the Veteran's symptoms caused deficiencies in thinking and mood and reduced reliability and productivity due to severe difficulty in dealing with anxiety and depressed mood.  Further, during the hearing before the Board in April 2011, the Veteran reported occasional hallucinations and said he had difficulty controlling his anger and would become irritated to the point of being violent with himself and others.  His son reported that he was temperamental, had frequent anger outbursts, was easily irritated, and was forgetful.  His behavior resulted in the Veteran having no friends.

While the Board finds that the MDD symptoms are of the severity, frequency and duration as contemplated under the criteria for a 70 percent rating, the Board finds that the symptoms have not caused total occupational and social functioning as described under the criteria for a total rating under Diagnostic Code 9434 and the General Rating Formula for Mental Disorders.  Since January 8, 2010, the Veteran's thought processes and communication ability have not been described or reported as grossly impaired.  He has not had persistent delusions or hallucinations.  His behavior has been appropriate and he has not been unable to perform activities of daily living.  He has maintained his personal hygiene, and while his memory appears to have worsened, he has not been disoriented to time or place and does not have problems remembering names of his relatives or his own name.

As discussed above, the Board recognizes that the Veteran has reported suicidal ideation, to include dreams of death and occasional thoughts of self-harm.  However, the evidence does not show that he has been in persistent danger of hurting himself or others as shown in numerous treatment records which indicate the Veteran denied suicidal ideation, homicidal ideation, intent and plan.  See VA treatment record dated January 2010 (denied suicidal ideation; suicide risk was low); July 2010 VA examination report (denied suicidal ideation); VA treatment records dated August 11, 2010 and September 8, 2010 (denied thoughts of hurting himself or others); October 2010, April 2011, and July 2011 VA treatment records (denied suicidal ideation); August 2011 VA examination report (denied current suicidal ideation); and November 2011, March 2012, and April 2012 VA treatment records (denied suicidal and homicidal ideation).

Regarding the report of daily suicidal ideation during the September 2014 VA examination, the Board believes the examiner's findings cast doubt on the validity of the Veteran's report.  Specifically, the examiner found the Veteran's overall reported symptoms were inconsistent with past examinations and records.  Testing revealed significant exaggerations and fabrications and the Veteran admitted that his primary problem was financial and that he needed to increase his compensation.  The examiner found strong secondary gain factors were present along with symptom exaggerations during the examination.  Consequently, in light of the examiner's findings which cast doubt on the Veteran's report of daily suicidal ideation and in the absence of other symptoms of the frequency, severity, and duration as described under the criteria for a 100 percent rating, the Board finds that the evidence weighs against the assignment of a 100 percent rating.

In summary, when considering the Veteran's overall disability picture since January 8, 2010, to include all symptoms and not just those listed under the criteria for a 100 percent rating, the Board cannot find that his symptoms are of the frequency, duration, and severity to cause total occupational and social impairment.  Accordingly, the criteria for a gross rating of 70 percent have been met since January 8, 2010.  As discussed above, when considering the baseline severity of 30 percent, a net rating of 40 percent is warranted since January 8, 2010.  To this extent, the appeal is granted.

Based on the foregoing, the Board finds that the criteria for a 50 percent rating were met prior to January 8, 2010 and criteria for a 70 percent rating were met from January 8, 2010 for MDD.  No other staged ratings are warranted.  See Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  While the Veteran's symptoms equate the criteria necessary for a 50 percent rating prior to January 8, 2010 and 70 percent rating from January 8, 2010, these ratings do not represent the net percentage to be awarded when the baseline rating of 30 percent is considered.  As noted above, the Board will not penalize the Veteran and finds that the currently assigned 30 percent rating prior to January 8, 2010 is continued while a 40 percent net rating is warranted from January 8, 2010.  To this extent, the appeal is granted.

B. Extraschedular Consideration 

The Board has considered whether referral for an extraschedular evaluation is warranted.  The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2015).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

When comparing the disability picture of the Veteran's MDD with the symptoms contemplated by the rating schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the currently assigned staged ratings.  Ratings in excess of those assigned herein are provided for certain manifestations of MDD, but the evidence of record does not demonstrate that such manifestations have been present in this case.  The schedular criteria reasonably describe the Veteran's disability levels prior to January 8, 2010 and subsequent thereto.  Therefore, the currently assigned schedular evaluations are adequate and no referral is required.


ORDER

Entitlement to a disability rating in excess of 30 percent prior to January 8, 2010 for MDD is denied.

Entitlement to a 40 percent rating when considering the baseline severity of the Veteran's MDD is granted from January 8, 2010.


REMAND

The Veteran seeks entitlement to a TDIU.  VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, and consideration is given to the veteran's background including his or her employment and educational history.  See 38 C.F.R. § 4.16(b) (2015).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

In this case, the Veteran has been granted service connection for duodenal ulcer, which is rated 30 percent disabling.  The Veteran has also been granted service-connection for depressive disorder, which was rated 50 percent disabling prior to January 8, 2010 and 70 percent disabling from January 8, 2010.  The Board observes that the net rating for MDD when subtracting the 30 percent baseline for MDD equates to 20 percent prior to January 8, 2010 and 40 percent thereafter.  However, as noted above, the Board will not penalize the Veteran, and will maintain the current 30 percent rating assigned prior to January 8, 2010.  

Accordingly, the combined schedular rating for the Veteran's service connected disabilities prior to January 8, 2010 is 51 and when rounded to the nearest number divisible by 10, results in a combined value of 50 percent; thus, he does not meet the schedular criteria for a TDIU for this period.  From January 8, 2010, the Veteran's combined rating is 58 and when rounded up to the nearest number divisible by 10, results in a combined value of 60 percent.  See 38 C.F.R. § 4.25(a), Table I.  As such, the Veteran does not meet the schedular criteria for a TDIU.  However, because the evidence suggests the Veteran may be unemployable due to his service-connected disabilities, and in light of the baseline severity of the Veteran's MDD, the Board finds that referral for extraschedular consideration is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Forward the case to the Director, Compensation Service, for consideration of the assignment of a total rating for compensation on the basis of individual unemployability due to service-connected disabilities (TDIU) under 38 C.F.R. § 4.16(b). 

2. Then readjudicate the appeal.  If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


